
	

114 S449 IS: To reduce recidivism and increase public safety.
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 449
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2015
			Mr. Portman introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce recidivism and increase public safety.
	
	
		1.Promoting successful reentry
			(a)Federal reentry demonstration projects
 (1)Evaluation of existing best practices for reentryNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall—
 (A)evaluate best practices used for the reentry into society of individuals released from the custody of the Bureau of Prisons, including—
 (i)conducting examinations of reentry practices in State and local justice systems; and (ii)consulting with Federal, State, and local prosecutors, Federal, State, and local public defenders, nonprofit organizations that provide reentry services, and criminal justice experts; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that details the evaluation conducted under subparagraph (A).
 (2)Creation of reentry demonstration projectsNot later than 3 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall, subject to the availability of appropriations, select an appropriate number of Federal judicial districts to conduct Federal reentry demonstration projects using the best practices identified in the evaluation conducted under paragraph (1). The Attorney General shall determine the appropriate number of Federal judicial districts to conduct demonstration projects under this paragraph.
 (3)Project designFor each Federal judicial district selected under paragraph (2), the United States Attorney, in consultation with the Chief Judge, the Chief Federal Defender, the Chief Probation Officer, the Bureau of Justice Assistance, the National Institute of Justice, and criminal justice experts, shall design a Federal reentry demonstration project for the Federal judicial district in accordance with paragraph (4).
 (4)Project elementsA project designed under paragraph (3) shall coordinate efforts by Federal agencies to assist participating prisoners in preparing for and adjusting to reentry into the community and may include, as appropriate—
 (A)the use of community correctional facilities and home confinement, as determined to be appropriate by the Bureau of Prisons;
 (B)a reentry review team for each prisoner to develop a reentry plan specific to the needs of the prisoner, and to meet with the prisoner following transfer to monitor the reentry plan;
 (C)steps to assist the prisoner in obtaining health care, housing, and employment, before the prisoner’s release from a community correctional facility or home confinement;
 (D)regular drug testing for participants with a history of substance abuse; (E)substance abuse treatment, which may include addiction treatment medication, if appropriate, medical treatment, including mental health treatment, occupational, vocational and educational training, life skills instruction, recovery support, conflict resolution training, and other programming to promote effective reintegration into the community;
 (F)the participation of volunteers to serve as advisors and mentors to prisoners being released into the community;
 (G)steps to ensure that the prisoner makes satisfactory progress toward satisfying any obligations to victims of the prisoner’s offense, including any obligation to pay restitution; and
 (H)the appointment of a reentry coordinator in the United States Attorney’s Office. (5)Review of project outcomesNot later than 5 years after the date of enactment of this Act, the Administrative Office of the United States Courts, in consultation with the Attorney General, shall—
 (A)evaluate the results from each Federal judicial district selected under paragraph (2), including the extent to which participating prisoners released from the custody of the Bureau of Prisons were successfully reintegrated into their communities, including whether the participating prisoners maintained employment, and refrained from committing further offenses; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that contains—
 (i)the evaluation of the best practices identified in the report required under paragraph (1); and (ii)the results of the demonstration projects required under paragraph (2).
						(b)Study on the impact of reentry on certain communities
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the impact of reentry of prisoners on communities in which a disproportionate number of individuals reside upon release from incarceration.
 (2)ContentsThe report required under paragraph (1) shall analyze the impact of reentry of individuals released from both State and Federal correctional systems as well as State and Federal juvenile justice systems, and shall include—
 (A)an assessment of the reentry burdens borne by local communities; (B)a review of the resources available in such communities to support successful reentry, including resources provided by the Federal Government and State and local governments, and the extent to which those resources are used effectively; and
 (C)recommendations to strengthen the resources in such communities available to support successful reentry and to lessen the burden placed on such communities by the need to support reentry.
					2.Additional tools to promote recovery and prevent drug and alcohol abuse and dependence
			(a)Reentry and recovery planning
 (1)Presentence reportsSection 3552 of title 18, United States Code, is amended— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
 (B)by inserting after subsection (a) the following:  (b)Reentry and recovery planning (1)In generalIn addition to the information required by rule 32(d) of the Federal Rules of Criminal Procedure, the report submitted pursuant to subsection (a) shall contain the following information, unless such information is required to be excluded pursuant to rule 32(d)(3) of the Federal Rules of Criminal Procedure or except as provided in paragraph (2):
 (A)Information about the defendant’s history of substance abuse and addiction, if applicable. (B)Information about the defendant’s service in the Armed Forces of the United States and veteran status, if applicable.
 (C)A detailed plan, which shall include the identification of programming provided by the Bureau of Prisons that is appropriate for the defendant’s needs, that the probation officer determines will—
 (i)reduce the likelihood the defendant will abuse drugs or alcohol if the defendant has a history of substance abuse;
 (ii)reduce the defendant’s likelihood of recidivism by addressing the defendant’s specific recidivism risk factors; and
 (iii)assist the defendant preparing for reentry into the community. (2)ExceptionsThe information described in paragraph (1)(C)(iii) shall not be required to be included under paragraph (1), in the discretion of the Probation Officer, if the applicable sentencing range under the sentencing guidelines, as determined by the probation officer, includes a sentence of life imprisonment or a sentence of probation.;
 (C)in subsection (c), as redesignated, in the first sentence, by striking subsection (a) or (c) and inserting subsection (a) or (d); and (D)in subsection (d), as redesignated, by striking subsection (a) or (b) and inserting subsection (a) or (c).
 (2)Technical and conforming amendmentSection 3672 of title 18, United States Code, is amended in the eighth undesignated paragraph by striking subsection (b) or (c) and inserting subsection (c) or (d).
				(b)Supervised release pilot program To reduce recidivism and improve recovery from alcohol and drug
			 abuse
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall establish a recidivism reduction and recovery enhancement pilot program, premised on high-intensity supervision and the use of swift, predictable, and graduated sanctions for noncompliance with program rules, in Federal judicial districts selected by the Administrative Office of the United States Courts in consultation with the Attorney General.
 (2)Requirements of programParticipation in the pilot program required under paragraph (1) shall be subject to the following requirements:
 (A)Upon entry into the pilot program, the court shall notify program participants of the rules of the program and consequences for violating such rules, including the penalties to be imposed as a result of such violations pursuant to subparagraph (E).
 (B)Probation officers shall conduct regular drug testing of all pilot program participants with a history of substance abuse.
 (C)In the event that a probation officer determines that a participant has violated a term of supervised release, the officer shall notify the court within 24 hours of such determination, absent good cause.
 (D)As soon as is practicable, and in no case more than 1 week after the violation was reported by the probation officer, absent good cause, the court shall conduct a hearing on the alleged violation.
 (E)If the court determines that a program participant has violated a term of supervised release, it shall impose an appropriate sanction, which may include the following, if appropriate:
 (i)Modification of the terms of such participant’s supervised release, which may include imposition of a period of home confinement.
 (ii)Referral to appropriate substance abuse treatment. (iii)Revocation of the defendant’s supervised release and the imposition of a sentence of incarceration that is no longer than necessary to punish the participant for such violation and deter the participant from committing future violations.
 (iv)For participants who habitually fail to abide by program rules or pose a threat to public safety, termination from the program.
						(3)Status of participant if incarcerated
 (A)In generalIn the event that a program participant is sentenced to incarceration as described in paragraph (2)(E)(iii), the participant shall remain in the program upon release from incarceration unless terminated from the program in accordance with paragraph (2)(E)(iv).
 (B)Policies for maintaining employmentThe Bureau of Prisons, in consultation with the Chief Probation Officers of the Federal judicial districts selected for participation in the pilot program required under paragraph (1), shall develop policies to enable program participants sentenced to terms of incarceration as described in paragraph (2)(E)(iii) to, where practicable, serve the terms of incarceration while maintaining employment, including allowing the terms of incarceration to be served on weekends.
					(4)Advisory sentencing policies
 (A)In generalThe United States Sentencing Commission, in consultation with the Chief Probation Officers, United States Attorneys, Federal Defenders, and Chief Judges of the districts selected for participation in the pilot program required under paragraph (1), shall establish advisory sentencing policies to be used by the district courts in imposing sentences of incarceration in accordance with paragraph (2)(E)(iii).
 (B)RequirementThe advisory sentencing policies established under subparagraph (A) shall be consistent with the stated goal of the pilot program to impose predictable and graduated sentences that are no longer than necessary for violations of program rules.
 (5)Duration of programThe pilot program required under paragraph (1) shall continue for not less than 5 years and may be extended for not more than 5 years by the Administrative Office of the United States Courts.
				(6)Assessment of program outcomes and report to Congress
 (A)In generalNot later than 6 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall conduct an evaluation of the pilot program and submit to Congress a report on the results of the evaluation.
 (B)ContentsThe report required under subparagraph (A) shall include— (i)the rates of substance abuse among program participants;
 (ii)the rates of violations of the terms of supervised release by program participants, and sanctions imposed;
 (iii)information about employment of program participants; (iv)a comparison of outcomes among program participants with outcomes among similarly situated individuals under the supervision of United States Probation and Pretrial Services not participating in the program; and
 (v)an assessment of the effectiveness of each of the relevant features of the program. 